Citation Nr: 1216549	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral ear conditions, to include tinnitus, as residuals of inservice tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to March 1957.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for an ear condition allegedly related to inservice perforation of the tympanic membrane.  Jurisdiction of the case was subsequently transferred to the RO in New York, New York and the claim was again denied in an August 2009 rating action.

This appeal was previously before the Board in December 2010, at which time the case was remanded to the RO for additional development.  There has been substantial compliance with the remand instructions and the case is ready for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)

A February 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a currently manifested ear disability (other than tinnitus) during the course of this appeal.  

2.  The evidence of record does not show that the Veteran's currently manifested tinnitus has been chronic and continuous since service, or that it is etiologically related to his period of active military service, to include as a result of perforation of tympanic membrane sustained therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ear conditions, to include residuals of one or both perforated ear drums, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2011).

2.  Tinnitus was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board observes that the Veteran's service treatment records (STRs) are unavailable in this case.  Even prior to the enactment of the Veterans Claims Assistance Act of 2000, the United States Court of Appeals for Veterans Claims (Court) had held that in cases where a veteran's STRs were unavailable, through no fault of the Veteran, there was a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The Board finds that with respect to the service connection claim on appeal, the VCAA duty to notify was satisfied by letters sent to the Veteran in December 2005, June 2006, and March 2010.  The letters addressed all required notice elements and were sent prior and subsequent to the unfavorable decisions issued by the agency of original jurisdiction (AOJ) in July 2006 and August 2009.

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  This notice was provided in correspondence dated in March 2006.  Subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SOC) issued in April 2010 and in Supplemental SOCs issued in September 2010 and December 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured the failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after the decision and readjudicating claim and notifying the claimant of such readjudication in the statement of the case).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring STRs and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, as indicated previously, the Veteran's STRs are unavailable and he has been advised of this fact.  

VA treatment records have been obtained and the Veteran has provided statements for the record.  Pursuant to a December 2010 Board remand, a VA examination of the ear was conducted in January 2011 and a pertinent medical opinion with supporting rationale was provided in December 2011.  The evidence on file adequately addresses the threshold issue of current disability and nexus to service and neither the Veteran nor his representative has maintained that the 2011 examination or opinion are inadequate for purposes of adjudicating the claim on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, it is not necessary to remand the case again to obtain a medical examination or medical opinion in order to decide the claim at issue in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).


Factual Background

The Veteran filed an original service connection claim for a bilateral ear condition in November 2005, at that time indicating that the problem began while on active duty in Germany.  He did not identify the precise nature of his reported ear condition.

The file does not contain the Veteran's STRs.  These were sought in 2005, and in 2006 a response from the National Personnel Records Center was received indicating that the records were fire related and that no STRs or SGOs (Surgeon General Officer's records) were available.  A formal finding of unavailability of this evidence was issued for the record in June 2006.  An additional search for STRs, SPRs (service personnel records) and other service-era records was made in 2009 and this search was also unsuccessful.  A second formal finding of unavailability was issued for the record in July 2009 and the Veteran was advised of this fact in correspondence dated in July 2009.  

VA records include an entry dated in October 2005 reflecting that the Veteran gave a history of punched ear drums of both ears during service with no current ear problems.  A January 2006 record documents the same history.  When seen in April 2006, a right ear anterior tympanic membrane perforation, described as asymptomatic, was noted and it was commented that this was a long-standing problem known to the Veteran without any accompanying complaints.  A hearing test was recommended.  A May 2008 record again documents a history of punched ear drums of both ears during service, with no current ear problems.  A history of a punctured right ear tympanic membrane was mentioned in a January 2009 record.  

A VA audio examination was conducted in January 2011 and the claims folder was reviewed.  The Veteran gave a history of a perforated ear drum (not clear which one or bilateral) during service reportedly caused by weapon fire.  It was noted that the tympanic membranes healed themselves.  The Veteran reported that since that time, he had experienced occasional ear pain and ringing in the ears, worse on the right side.  He also complained of having excessive cerumen in the ears.  The report mentioned that he was not receiving any treatment for the ears, that he had no hearing loss, and that he did not use amplification.  The Veteran complained of occasional trouble hearing due to ringing.  

Physical examination revealed no deformity or tissue loss of the ears externally.  There was no evidence of edema, scaling or discharge.  The tympanic membranes were intact, with some scarring of the right tympanic membrane shown and none of the left side.  The report indicated that there was no indication of a history of any condition which would cause a secondary ear disease or hearing loss.  It was specifically found that there was no active disease, infection, effusion or polyps found in either ear.  It was also determined that there was no evidence of peripheral vascular vestibular disorder or of Meniere's disease.  Diagnoses included the following: (1) tinnitus -worse in the right ear than left: (2) excessive cerumen production - not shown on examination; (3) right ear scarring; and (4) intact tympanic membranes bilaterally.
  
An addendum VA medical opinion was provided in December 2011, for purposes of addressing whether the diagnosed bilateral tinnitus was at least as likely as not incurred during service, taking into consideration relevant lay assertions of in-service injury.  The examiner noted that the claims file did not contain the Veteran's STRs as they had been destroyed by fire, but documented that the Veteran had reported sustaining a right tympanic membrane perforation in service.  It was further documented that a history of bilateral tympanic membrane perforations was noted in a VA record of 2005, at which time the Veteran had no complaints relating to the ears.  Also mentioned was a 2006 VA record indicating that an old anterior perforation of the right tympanic membrane was shown, with no complaints of manifestations associated with this.  

The VA examiner opined that tinnitus was not incurred in or the result of the Veteran's military service.  It was explained that even in the absence of the Veteran's STRs, it was at least as likely as not that the Veteran sustained a perforation of the right tympanic membrane during service.  The examiner noted that even so, the Veteran had no complaints related to any inservice eardrum perforation when seen by VA in 2005 and 2006.  The tympanic membranes were described as healed and scarred over.  The examiner concluded that it was therefore unlikely that the Veteran's current complaints of tinnitus were in any way related to the old perforation of the right tympanic membrane.  


Analysis

At the outset, it appears that the Veteran's STRs in this case are incomplete.  In a case such as this where it appears that STRs are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, in order to prevail on the issue of service connection, there must be: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for organic diseases of the nervous system, which may include tinnitus, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veteran seeks service connection for variously reported bilateral ear conditions.  During the course of the appeal, he has reported ear pain, diminished hearing, an over abundance of earwax, and most recently, tinnitus.  It appears that the Veteran's primary contention involves a reported history of bilateral ear drum damage in service for which he believes service connection is warranted in and of itself, or based on chronic (unspecified) residuals which appear to include tinnitus.  

For the sake of clarity, the Board will address this matter in two parts.  The first part addresses the claim for service connection for all ear complaints reported as residuals of inservice perforated tympanic membrane, but not diagnosed, and the second deals with the only currently diagnosed disorder, tinnitus.

      A) Ear condition other than tinnitus (tinnitus is discussed in a separate section below) as residual of inservice tympanic membrane perforations.

The Veteran has reported that he sustained bilateral or at least unilateral (right) tympanic membrane perforations during service.  He is competent to describe symptomatology which occurred during service and his statements and testimony to this effect are considered credible and are in fact corroborated by VA clinical evidence of 2006.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board points out that even though the evidence supports a finding that the Veteran sustained right or bilateral tympanic membrane perforations in service, service connection is not warranted under VA regulations without a finding that the perforations resulted in an associated impairment or residual disability.   The Court has held that there can be no valid claim without proof of a present disability. Brammer v. Derwinski, 3 Vet.App. 223 (1992);   Rabideau  v. Derwinski, 2 Vet.App. 141 (1992).

The Court has held that the requirement in a claim of service connection of having a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the records do not show that the Veteran had a diagnosed ear disability during his period of service, or for years thereafter, or that he has had an ear disability (other than tinnitus) at any time since he filed his claim in 2005.  Review of all records since the Veteran filed this appeal in 2005, including VA clinical records and the 2011 VA examination report, does not reveal evidence showing that the Veteran has been diagnosed with a residual condition or currently manifested impairment or disability (other than tinnitus).  An October 2005 record that documented a history of punched ear drums, also specifically noted that there were no current ear problems.  In a January 2006 record the history of tympanic membrane perforation was described as asymptomatic.  A May 2008 record also noted no current ear problems.  While the Veteran noted complaints of occasional ear pain and ringing in the ears and excessive cerumen, objective examination revealed that there was no hearing loss, and that there is no evidence of chronic infections, effusion, polyps, or active ear disease found in either ear.  

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As discussed above, it is firmly established that the evidentiary record does not contain documentation of a current ear disability (other than tinnitus, which is discussed below).  Without any manifestations of a current ear disability (other than tinnitus), service connection is not warranted for claimed bilateral ear conditions, including hearing, loss, infections, effusion, polyps, or active ear disease.  Simply put, the evidence does not support a finding that the Veteran suffers from any ear disability (other than tinnitus, discussed below), much less an ear disability that is the result of inservice tympanic membrane perforation.  




	B) Tinnitus as a residual of inservice tympanic membrane perforation.

The Veteran was not shown to have tinnitus in service, at separation in 1957, or for the span of many decades since separation from service.  Neither tinnitus, nor ringing in the ears, is mentioned by the Veteran or by any medical professional at the outset of this claim for residuals of inservice tympanic membrane perforations in 2005, or during the first five years of the appeal process.  It is not until the VA examination in 2011 that ringing in the ears was even mentioned by the Veteran and added to his list of claimed residuals of inservice tympanic membrane perforation.  The January 2011 examiner reported the Veteran's subjective complaints as follows:

The veteran admits that when he was in the military he had a perforated ear drum from firing.  No surgery was done.  The TMs healed by themselves.  Since then he has had some ringing in the ears which is worse on the right and occasional ear pain.  It seems to him that he has excessive cerumen production in both ears.  

He is not getting any treatment for the ears now.  He has no hearing loss, he does not use amplifications.

See MEDICAL HISTORY on the report of VA examination dated in January 2011.

Elsewhere in the examination report, the January 2011 VA examiner noted the following:  "He admits that the ear does not bother him except for the occasional inability to hear because of the ringing and he constantly has to wash his ear out due to the wax production."   On physical examination, the examiner noted some scarring on the right TM.  Diagnoses read as follows:  1. Tinnitus worse in the right ear than the left.  2.  Excessive cerumen production which has not appreciated on today's exam.  3.  Scarring of the right ear.  4. Intact membranes bilaterally.   

It is clear that the Veteran has been diagnosed with tinnitus on VA examination in 2011.  This represents the only currently manifested and diagnosed bilateral ear condition as shown by the record.  Tinnitus has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).

With the establishment of a diagnosed disorder, the first element of the three-pronged service connection analysis in Hickson, has been met.   See Hickson, supra.  Under 38 C.F.R. § 3.303(b), the second and third Hickson elements may be established through a demonstration of continuity of symptomatology.  See Barr, 21 Vet. App. at 307; see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, in Charles v. Principi, 16 Vet. App. 370, 374 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus was among the disorders capable of lay observation, with the Veteran competent to render a continuity-of-symptomatology opinion.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For this case, that would mean that if the Veteran credibly testified that his tinnitus began during service and was bothersome continually since service, then continuity could be established.  Here, however, the Veteran has never made such an assertion.  The Veteran never provided any lay statement indicating that he had tinnitus in service, that he had tinnitus at separation, or that he had tinnitus continually since service.  The only reported statement from the Veteran regarding his history of tinnitus is found in the report of the January 2011 VA examination, under "MEDICAL HISTORY: Subjective complaints as per the veteran:".  In this section, after noting that the Veteran reported having had perforated eardrums during service, the examiner noted this as the Veteran's contention:  "Since then he has had some ringing in the ears which is worse on the right and occasional pain."  Read as reported, the statement above does little more than convey the Veteran's report that he has had some ringing in the ears during the 50 year span since service. While the Veteran is competent to report when his symptoms began, how frequently they occur, and how long they lasted, his lay statements in this file do not state that he has constantly had tinnitus since his tympanic membrane perforations during service.  In this case, the Veteran has not specifically reported having tinnitus in service or since service, and his lay statement, as reported by the VA doctor, does not assert that tinnitus has constantly plagued the Veteran since he suffered perforated ear drums during service. 

Even if one were to read into the statement on the January 2011 examination report, and infer something that the Veteran did not say - that the Veteran meant to say that he has had constant ringing in the ears since his perforated eardrums during service, that statement would not be accepted as credible as such a reading flies in direct conflict with all the objective medical evidence prior to the January 2011 statement.     

It is noteworthy that post service evidence does not include any mention of ear problems, including tinnitus, during the almost 50 year period extending from the Veteran's discharge from service in 1957 until 2005, when the Veteran's claim for benefits was filed.  Tinnitus or symptoms generally associated therewith, were not reported until 2011.  There is a decades-long evidentiary gap between active service and the earliest post-service findings and complaints of tinnitus made in 2011.  This is evidence which tends to show that tinnitus has not been chronic and continuous since service.  Such a lengthy time interval between service and the Veteran's report of tinnitus or any ear problems, is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  . 

Additionally, the Veteran himself did not mention ringing in the ears in 2005 when he brought his claim for service connection for an ear condition as residual of inservice perforated tympanic membranes.  He identified multiple ear complaints between 2005 and 2010, yet did not even mention tinnitus as bothering him for more than five years during the course of the claim for an ear condition.  To read the lay statement from the 2011 examination report as an assertion that tinnitus has been ongoing since service is to read that statement in a vacuum ignoring the entire claims file predating it, and ignoring specifically, the fact that the Veteran left tinnitus off his list of ear complaints for the first five years of his claim for residuals of tympanic membrane perforations.  

In this case, in 2011 the Veteran reported having experienced occasional ear pain and ringing in the ears, worse on the right side "since" having perforated eardrums in service.  This statement can be interpreted either: (A) as a report of chronic and continuous symptoms since discharge from service in 1957; or (B) of symptoms occurring at some interval(s) during the almost 50 years "since" his discharge from service, unspecified in terms of timing.  The Board makes this point to underscore the vagueness of the Veteran's overall contentions and appellate presentation, with respect to his claimed ear condition.   While the Board believes the Veteran intended to say the latter (as such an interpretation is consistent with the rest of the evidence in the claims file), the Board will consider the possibility that he intended the former, more sweeping statement.  If he indeed intended the former meaning, the Board finds that statement would lack credibility.    

As to credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  


The Board has weighed the Veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment for tinnitus at any time during or after service until 2011 and found his remote recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  In this case, there is also evidence which actually contradicts the Veteran's report of continuous and chronic symptomatology of tinnitus (to the extent made).  VA records dated in 2005, 2006 and 2008, specifically indicate that the Veteran denied having any ear problems or symptoms and the Board finds this evidence to be highly probative both because of the temporal proximity to the claim for tinnitus and because his statements were made in conjunction with medical evaluation/treatment.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

As stated above, the Board believes that the Veteran's January 2011 report of some ringing in the ears since service was little more than an indication that he had the problem on and off over the course of the last 50 years.  To the extent that the statement may be read as an assertion that tinnitus has plagued the Veteran constantly since the perforated tympanic membranes in service, the Board would have to find that the lay statements with respect to the onset and continuity of his tinnitus symptomatology was simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  Such an account of the Veteran's reported history of continued symptoms of tinnitus "since" service is inconsistent with, and in fact contradicted by other evidence of record.  Moreover, the record is entirely negative for any lay or clinical indications of tinnitus until more than 50 years after the Veteran's discharge from service.  Ultimately, the body of the evidence reflects that to the extent any statement from the Veteran can be read to assert constant tinnitus since service, such a statement lacks credibility, is vague, unsubstantiated, and contradicted by the evidence of record, and could have been driven by a pursuit of compensation.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Consequently, service connection for tinnitus based on lay contentions of continuity and chronicity since service, is not warranted. 

Even acknowledging that the Veteran's account of sustaining unilateral or bilateral perforated eardrums in service as credible, there still must be competent evidence presented establishing a nexus or relationship between currently diagnosed tinnitus and his military noise exposure.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  No such evidence has been presented in this case.

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In December 2011, a VA examiner, taking into account both the Veteran's in-service history of tympanic membrane perforation and his current complaints of tinnitus, opined that it was unlikely that the Veteran's current complaints of tinnitus were in any way related to the old perforation of the right tympanic membrane, as the Veteran had no complaints relating to either condition when seen by VA in 2005 and 2006.  This negative opinion is found to carry significant weight and is supported by the evidentiary record.  In addition, the file contains no competent medical opinion to the contrary and the Veteran has not provided any competent medical evidence to diminish its significant probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Lay assertions from the Veteran as to the etiology of his tinnitus (specifically that it is service related due to tympanic membrane perforation reportedly sustained therein) are not consistent with the clinical findings or the most probative evidence of record, the December 2011 VA opinion.  While the Veteran may believe his currently diagnosed tinnitus is related to inservice perforations of the tympanic membrane, he is not a medical professional with training sufficient to diagnose a medical condition or opine as to medical etiology.  The evidence of record does not establish continuity and chronicity of tinnitus since service either by virtue of lay or clinical evidence, or establish or even suggest a relationship between currently manifested tinnitus and service (or any incident therein).  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, for the reasons explained above, the lay statements and contentions of the Veteran as to the etiology and onset of his tinnitus are of lower probative value when compared to the clinical evidence and VA medical opinion on file.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.).  Overall, the evidence is not in relative equipoise and the most probative evidence of record addressing the etiology and onset of the Veteran's currently manifested tinnitus weighs against service incurrence.  

In this case, tinnitus was not complained of, mentioned or diagnosed until 2011, more than 50 years after the Veteran's separation from service.  Further, the Veteran has not provided credible lay evidence to the effect that he had symptoms of tinnitus in service, during the first post-service year, or chronically and continuously since service.  Also lacking in this case is competent and probative medical evidence establishing or even suggesting that the Veteran's tinnitus is related to his service.   

In summary, entitlement to service connection for bilateral ear conditions, to include tinnitus, as residuals of one or both perforated ear drums in service, is not warranted for the reasons explained herein.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.



ORDER

Entitlement to service connection for ear conditions, to include tinnitus, as residuals of one or both perforated ear drums in service is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


